DETAILED CORRESPONDENCE
This is the first office action regarding application number 151/929,749, filed 05/20/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-20 in the reply filed on 06/30/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8,
The term “under conditions effective” in steps (c) and (d) is unclear as to what conditions are required by the claim. What parameters are included in the conditions effective to break the bonds and form SiC in each respective step?  As claimed, it is impossible to ascertain what parameters are included (temperature, time, pressure, composition, and a multitude of factors could be determinative).  Furthermore, it is unclear whether “conditions effective to” actually requires the bonds to break or SiC to form. 
Regarding claim 17,
The term “under conditions effective” is unclear as to what conditions are required by the claim.  What parameters are included in the conditions effective to break the bonds and form SiC in each respective step?  As claimed, it is impossible to ascertain what parameters are included (temperature, time, pressure, composition, and a multitude of factors could be determinative).  Furthermore, it is unclear whether “conditions effective to” actually requires the bonds to break or SiC to form.
Regarding claims 9-16 and 18-20, because the metes and bounds of claims 8 and 17 are unable to be ascertained, art is not applied to claims 9-16 and 18-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728